El Juez Asociado Sr. Figueras
emitió la siguiente opinión del Tribunal.
Se trata de una causa por jurado en la que recayó vere-dicto “de culpabilidad con todas las circunstancias atenu-antes”. Los hechos en que se funda la acusación son los siguientes:
“El citado Facundo Abreu Gaban en la tarde del día diez y seis del corriente mes en el término municipal de Aguadilla que forma parte de este Distrito judicial, y en ocasión en que se encon-traba en la casa-tienda de Fermin Yalentin tuvo un disgusto de palabra con Benito Pumarejo y como consecuencia del mismo, en un arrebato de colera, sacó un cuchillo que portaba en el cinto, y con él asestó una puñalada al Pumarejo, infiriéndole una herida en la región supra-clavicular izquierda, de la que falleció momentos des-pués. Este hecho es contrario á la ley para tal caso prevista, y á la paz y dignidad del Pueblo de Puerto Rico”.
*218No se presentó ningún escrito de excepción en forma en el acto del juicio y el acusado, que es el recurrente, no se 'ha personado ante este Tribunal por sí ni por medio de Abo-gado. Pero por medio de su abogado Sr. F. José Bamón Freire, después del veredicto y ántes de la sentencia, soli-citó del Tribunal de Mayagüez un nuevo juicio, citando en apoyo de esta pretensión los párrafos 4o., 5o. y 6o. del Artí-culo 303 del Código de Enjuiciamiento Criminal; pero en modo alguno consta en los autos que el veredicto se obtu-viese por suerte, ó por cualquiera otro medio que no fuera una expresión verdadera de la opinón de todos los miembros del Jurado, ni que el Tribunal hubiera informado errónea-mente á éste sobre algún punto de derecho, ó se hubiera equi-vocado en la decisión de alguna cuestión surgida durante la sustanciación del juicio. Esas afirmaciones están desti-tuidas de toda comprobación en los autos, y en tales condi-ciones no hay términos hábiles para entrar á considerar esos extremos. La forma empleada para negar el nuevo juicio ha sido también conbatida por el defensor, pero si bien es cierto que es deficiente, porque debió contener el fundamento de la negativa, no hay precepto • alguno en la ley que obligue á adoptar una forma determinada y por otra parte, ese de-fecto de ritualidad procesal no sería suficiente para acceder hoy, por ese solo hecho, al nuevo juicio que se solicita, porque esa deficiencia ni ha perjudiciado, ni tiende á perjudicar, al acusado, en cuanto á algún derecho sustancial. Artículo 461 del Código de Enjuiciamiento Criminal. El Fiscal en el acto del juicio preguntó al testigo Fermin Yalentin “si ante el Juez de Paz habia declarado que Abreu le habia dicho que él y Pumarejo habian quedado desafiados”. La defensa se opuso á esta pregunta, el Juez la admite, y el testigo mani-fiesta que “así lo declaró” y se consigna en el acta sola-mente que el abogado toma excepción y sobre esto se llama la atención por el Letrado para robustecer la pretensión de un nuevo juicio, pero esa causa no está comprendida en nin-*220guna de las que expresa el Artículo 303 del Código de En-juiciamiento Criminal. En cuanto á que el veredicto fue contrario á derecho ó á las pruebas, á que se refiere el párrafo 6o. del Artículo 303 del Código de Enjuiciamiento Criminal, que es el principal argumento aducido por la de-fensa, hay que tener en cuenta que se trata de un delito de homicidio, castigado según el Artículo 204 del Código Penal; y al declarar el veredicto culpable al acusado, hay que su-poner que el Jurado no encontró justificado el homicidio, porque las circunstancias concurrentes no fueron bastantes para excitar el temor de una persona razonable, ni considera-ron que Facundo Abreu y Caban obrase solamente bajo la influencia de dicho temor, según así se prescribe en el Artí-culo 210 del Código Penal; y quizás juzgó que la muerte de Pumarejo fue á consecuencia de un desafio que tuvo con Abreu, según la declaratoria de Permin Yalentin, que es el principal testigo de cargo. Pero si se entiende que la pena es excesiva puesto que el veredicto recomendó todas las cir-cunstancias atenuantes, esto sería impugnar la sentencia, que es donde se contiene el castigo para el culpable; pero contra fella no se ha interpuesto recurso de apelación. No hay por tanto razón que justifique la celebración de un nuevo juicio y es de opinión el Ponente que debe desestimarse la solicitud y confirmar la resolución del Tribunal de Mayagüez, de 3 de Octubre del año anterior, que negó tal pretensión.

Confirmada.

Jueces concurrentes, Sres. Presidente Quiñones, y Aso-ciados Plernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.